Filed 9/25/20 P. v. Butler CA2/4
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                           B303945

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                       Super. Ct. No. GA090523)
         v.

L.C. LEWIS BUTLER,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court for Los Angeles
County, Teri Schwartz, Judge. Affirmed.
         Law Offices of John F. Schuck and John F. Schuck, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
     Defendant L.C. Lewis Butler appeals from an order granting his
motion to recalculate his custody credits and correcting the abstract of
judgment. His appointed counsel filed a brief under People v. Wende
(1979) 25 Cal. 3d 436; defendant subsequently filed a supplemental brief
that raised issues that are not cognizable in this appeal. We have
reviewed the record of the proceedings at issue and affirm the
judgment.


                             BACKGROUND
     This is the fourth appeal in this case. We need not set out in
detail the entire history of the case for purposes of this appeal. Suffice
to say that defendant was convicted on one count of first degree
burglary (Pen. Code,1 § 459) and one count of evading an officer (Veh.
Code, § 2800.2, subd. (a)), and was sentenced to a total of 35 years to life
in state prison: 25 years to life on the burglary count under the Three
Strikes law (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)), plus 10 years
for two five-year priors (§ 667, subd. (a)(1)). (People v. Butler (June 30,
2020, B299402) [unpub. opn.] (Butler III), at p. 2.) We affirmed the
conviction in defendant’s first appeal, but remanded for further
proceedings on the prior conviction allegations. (People v. Butler
(Sept. 1, 2016, B262334) [unpub. opn.] (Butler I).)
     Defendant filed his second appeal at the conclusion of those
proceedings. We rejected his challenges in that appeal, but remanded
to allow the trial court to exercise its discretion whether to strike the


1    Further undesignated statutory references are to the Penal Code.

                                      2
section 667, subdivision (a) prior conviction enhancements in light of
the enactment of Senate Bill No. 1393 (2017-2018 Reg. Sess.). (People v.
Butler (Feb. 27, 2019, B286404) [unpub. opn.] (Butler II).) On remand,
the court exercised that discretion, struck the section 667
enhancements, and resentenced defendant to a total term of 25 years to
life. However, the court did not calculate defendant’s total credits,
directing the Department of Corrections to calculate his custody credits.
(Butler III, supra, B299402, at p. 3.)
     Defendant filed his third appeal from the judgment, but while that
appeal was pending, his appointed appellate counsel filed a motion to
recalculate custody credits, which the court granted. (Butler III, supra,
B299402, at p. 3.) Appellate counsel then filed an opening brief under
People v. Wende, supra, 25 Cal. 3d 436, and we affirmed the judgment.
(Butler III, supra, B299402, at p. 4.)
     In the meantime, defendant filed the present appeal from the trial
court’s order granting his motion to recalculate his custody credits and
amending the abstract of judgment to reflect the recalculation.


                              DISCUSSION
     Defendant’s appointed counsel on appeal filed an opening brief
under People v. Wende, supra, 25 Cal. 3d 436, asking this court to review
the record to determine whether any arguable issues exist. We notified
defendant that he had 30 days to file a supplemental brief raising any
contentions or arguments he wished this court to consider. Defendant
has filed a supplemental brief, but the only issues he raises concern the



                                     3
trials on the current offenses and prior convictions. None of those
issues is cognizable in this appeal from the granting of defendant’s
motion to recalculate his custody credits.
     We have examined the entire record and are satisfied that no
arguable issues exist and that defendant has, by virtue of counsel’s
compliance with the Wende procedure and our review of the record,
received adequate and effective appellate review of the judgment.
(Smith v. Robbins (2000) 528 U.S. 259, 278.)


                            DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        WILLHITE, Acting P. J.
     We concur:




     COLLINS, J.




     CURREY J.




                                    4